Case 2:16-cv-06599-JGB-FFM Document 90-5 Filed 08/31/20 Page 1 of 10 Page ID
                                 #:1126




                          Exhibit C
Case 2:16-cv-06599-JGB-FFM Document 90-5 Filed 08/31/20 Page 2 of 10 Page ID
                                 #:1127



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   GREGORY F. HURLEY, Cal. Bar No. 126791
 3 ghurley @sheppardmullin. com
   MICHAEL J. CHILLEEN, Cal. Bar No. 210704
 4 mchilleen@sheppardmullin.com
   BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
 5 bleimkuhler@sheppardmullin.com
   650 Town Center Drive, 4th Floor
 6 Costa Mesa, California 92626-1993
   Telephone: 714.513.5100
 7 Facsimile: 714.513.5130
 8 Attorney s for Defendant,
   DOMIN<O’S PIZZA LLC
 9
10                                   UNITED STATES DISTRICT COURT
11                CENTRAL DISTRICT OF CALIFORNIA，WESTERN DIVISION
12
13 GUILLERMO ROBLES,                                Case No. 2:16-cv-06599-SJO-FFMx
                                                    Hon. S. James Otero
14                      Plaintiff,
                                                    DEFENDANT DOMINO’S PIZZA
15           V.                                     LLC，S INTERROGATORIES TO
                                                    PLAINTIFF GUILLERMO
16 DOMINO，S PIZZA LLC,                              ROBLES
17                      Defendant.                  (SET ONE)
18                                                  Action Filed: September 1,2016
                                                    Trial Date:   Ausust 29. 2017
19
20
     PROPOUNDING PARTY:                          DEFENDANT DOMINO，S PIZZA LLC
21
     RESPONDING PARTY:                     PLAINTIFF GUILLERMO ROBLES
22
     SET NO.:                              ONE
23
24
25
26
27
28

     SMRH:480555222.2                                         DEFENDANT DOMINO’S PIZZA LLC’S
                                                  INTERROGATORIES TO PLAINTIFF ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-5 Filed 08/31/20 Page 3 of 10 Page ID
                                 #:1128



                                          INSTRUCTIONS
 2           Defendant Domino’s Pizza LLC, (“Defendant”), propounds the following
 3 First Set of Interrogatories to Plaintiff Guillermo Robles (“Plaintiff’).
 4           These interrogatories are directed to Plaintiff and are to be answered in the
 5 manner and form required by Federal Rule of Civil Procedure 33. In answering
 6 these interrogatories, Plaintiff is to furnish all information available to him,
 7 including that which is in the possession of his employees, agents, investigators,
 8 representatives, or attorneys.
 9           The singular shall include the plural and vice versa; the terms “and” and “or”
10 shall be both conjunctive and disjunctive; the term “including” means including
11 without limitation.
12                                   GENERAL DEFINITIONS
13                      YOU or YOUR” refers to Plaintiff Guillermo Robles, and his
14 agents, successors, assigns, employees, members, investigators, representatives and
15 all PERSONS or entities acting on his behalf or in his interest.
16           2.         ‘DEFENDANT’’ refers to Defendant Domino’s Pizza LLC and its
17 agents, employees, members, investigators, representatives and all PERSONS acting
18 on its behalf or in its interest.
19           3.         “PERSON” or “PERSONS” means all individuals and entities,
20 including without limitation, individuals, representatives, associations, companies,
21 corporations, partnerships, limited partnerships, joint ventures, trusts, estates, public
22 agencies, departments, divisions, bureaus and boards.
23           4.         ‘WEBSITE” refers to the website located at or about
24 http://www.dominos.com and referred to in YOUR complaint in this ACTION.
25           5.         “MOBILE APP” refers to DEFENDANT ’s mobile application and
26 referred to in YOUR complaint in this ACTION.
27
28
                                                   -1-
     SMRH:480555222.2                                           DEFENDANT DOMINO PIZZA LLC’S
                                                  INTERROGATORIES TO PLAINTIFF ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-5 Filed 08/31/20 Page 4 of 10 Page ID
                                 #:1129



 1           6.          ACCESS,” “ACCESSIBILITY,” or “ACCESSIBLE” refers to
 2 disability or handicap access as that term is used in the Americans with Disabilities
 3 Act (the “ADA”).
 4           7.          DISABILITY ACCESS LAWS” means all federal, state, and local
 5 laws and implementing regulations relating to access of the disabled, including but
 6 not limited to, the ADA and the ADA Accessibility Guidelines (“ADAAG”).
 7           8.         The term “concerning” means concerning, regarding, referring to,
 8 relating to, evidencing, reflecting, encompassing, comprising, or discussing.
 9           9.         DOCUMENT” means all written, printed means all written, printed,
10 typed, graphic or otherwise recorded matter, however produced or reproduced
11 (including non-identical copies, whether different from the original by reason of any
12 notation made on such copies or otherwise); preliminary, intermediary and final
13 drafts; writings, drawings, records and recordings of every kind and description,
14 whether inscribed by hand or by mechanical, electronic, microfilm, photographic or
15 other means (including information stored on computer storage device or media, as
16 well as audio, such as tape recordings, or visual means); reproductions of
17 statements, conversations or events; and all agreements, bids, bonds, calendars,
18 change orders, checks, contracts, correspondence, statements, receipts, returns,
19 summaries, data books, accounting records, work sheets, spread sheets, computer
20 print-outs, information storage media, diary entries, drawings and charts (including
21 additions and revisions), estimates, evaluations, financial statements and records,
22 inter- and intra-office COMMUMCATIONS, invoices, job site reports, logs,
23 memoranda of any type minutes of all meetings, notes of all types, orders, including
24 purchase orders, photographs, records, schedules, including additions and revisions,
25 surveyor's notes, reports or calculations, reports and studies of any kind, tape
26 recordings, (including any form of recording of any telephone or other conversation,
27 interview, conference, or meeting), and all working drawings, papers and files.
28 Note: If any computer software is necessary to read, print or utilize information
                                            -2-
     SMRH:480555222.2                                            DEFENDANT DOMINO PIZZA LLC，S
                                                   INTERROGATORIES TO PLAINTIFF ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-5 Filed 08/31/20 Page 5 of 10 Page ID
                                 #:1130



 1 contained in any DOCUMENT, as defined hereinabove, such software shall be
 2 identified together with the DOCUMENT or storage media to which it pertains.
 3            10.       ’COMMUNICATIONS” means any instance in which words or
 4 information is transferred or transmitted between two or more PERSONS by
 5 whatever manner or means, and regardless of how or by whom the communication
 6 was initiated, including but not limited to, correspondence, conversation,
 7 instructions, meetings, requests, demands, and conferences, and including postings
 8 on social media and texts sent or received from any device.
 9            11.       “IDENTIFY” manes to describe sufficiently to support a request for
10 production of documents, subpoena. Court Order, or deposition notice, the
11 DOCUMENT, COMMUNICATION, individual, etc. and to provide the full name,
12 date, author and specific section of codes or regulations referred to, and to provide
13 the full name, title, address and phone number of PERSONS as applicable.
14            12.       "ACTION” means and refers to the lawsuit YOU filed as referenced in
15 the caption above, Case No. 2:16-cv-06599-SJO-FFMx.
16                             FIRST SET OF INTERROGATORIES
17 INTERROGATORY NO. 1:
18           IDENTIFY, in specific terms, all injunctive relief that YOU seek in this
19 ACTION against DEFENDANT.
20 INTERROGATORY NO, 2:
21           IDENTIFY, in specific terms, all of the injunctive relief that YOU seek in this
22 ACTION with respect to the WEBSITE and MOBILE APR
23 INTERROGATORY NO. 3:
24           IDENTIFY each feature of the WEBSITE and MOBILE APP which YOU
25 contend violates DISABILITY ACCESS LAWS.
26
27
28
                                                  -3-
     SMRH:480555222.2                                          DEFENDANT DOMINO PIZZA LLC，S
                                                 INTERROGATORIES TO PLAINTIFF ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-5 Filed 08/31/20 Page 6 of 10 Page ID
                                 #:1131



     INTERROGATORY NO. 4:
 2           For each feature of the WEBSITE and MOBILE APP that YOU contend
 3 violates DISABILITY ACCESS LAWS, specify the statute or regulation which
 4 YOU contend that feature violates.
 5 INTERROGATORY NO. 5:
 6           For each feature of the WEBSITE and MOBILE APP that YOU contend
 7 violates DISABILITY ACCESS LAWS, describe every reason YOU contend the
 8 feature violates DISABILITY ACCESS LAWS.
 9 INTERROGATORY NO. 6:
10           IDENTIFY each large business entity that successfiilly follows the Web
11 Content Accessibility Guidelines, version 2.0, to ensure their websites are accessible
12 as alleged in paragraph 21 of YOUR complaint in this ACTION.
13 INTERROGATORY NO. 7:
14            State the total amount of damages YOU are seeking in this ACTION and
15 describe how YOU calculated the claimed damages.
16 INTERROGATORY NO. 8:
17           IDENTIFY each claimed violation of DISABILITY ACCESS LAWS that
18 allegedly entitles YOU to statutory damages pursuant to California Civil Code
19 §5 2(a) as alleged in YOUR complaint in this ACTION.
20 INTERROGATORY NO. 9:
21           IDENTIFY all COMMUNICATIONS YOU have had with DEFENDANT,
22 including those COMMUNICATIONS concerning ACCESS or DISABILITY
23 ACCESS LAWS.
24 INTERROGATORY NO. 10:
25           IDENTIFY each date YOU visited, used, or inspected the WEBSITE and
26 MOBILE APP, including identification of all parties who may have been present on
27 particular date and what item(s) YOU were intending on purchasing and/or
28 browsing on that particular date.
                                               -4-
     SMRH:480555222.2                                       DEFENDANT DOMINO PIZZA LLC，S
                                              INTERROGATORIES TO PLAINTIFF ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-5 Filed 08/31/20 Page 7 of 10 Page ID
                                 #:1132



 1 INTERROGATORY NO. 11:
 2            IDENTIFY each barrier to equal ACCESS that YOU encountered at the
 3 WEBSITE and MOBILE APP, the date of the alleged denial of equal ACCESS, and
 4 describe how YOU were specifically denied ACCESS to the goods and services
 5 provided by DEFENDANTS as a result of these alleged barriers.
 6 INTERROGATORY NO. 12:
 7            IDENTIFY any lawsuits that YOU have filed or intend to file in California
 8 regarding the lack of ACCESSIBILITY of public accommodations (include docket
 9 number and filing date).
10 INTERROGATORY NO. 13:
11           IDENTIFY, in specific terms, any evidence documenting YOUR visit(s), use,
12 and/or inspection of the WEBSITE and MOBILE APP.
13 INTERROGATORY NO. 14:
14           IDENTIFY with specificity, the injuries YOU have suffered as a result of
15 DEFENDANT’S actions and/or omissions, as alleged in YOUR complaint in this
16 ACTION.
17 INTERROGATORY NO. 15:
18           IDENTIFY, with specificity, any actual damages YOU allegedly suffered as a
19 result of visiting, using, or inspecting the WEBSITE and MOBILE APP including,
20 but not limited to, emotional distress or physical injury.
21 INTERROGATORY NO. 16:
22           IDENTIFY the address(es) of YOUR residence(s) for the last ten years.
23 INTERROGATORY NO. 17:
24           Describe with particularity YOUR disability, the date YOUR disability began,
25 and how it limits a major life activity.
26 INTERROGATORY NO. 18:
27           IDENTIFY any PERSON with knowledge of the facts that support YOUR
28 contention that DEFENDANT violated DISABILITY ACCESS LAWS.
                                       -5-
     SMRH:480555222.2                                        DEFENDANT DOMINO PIZZA LLC’S
                                               INTERROGATORIES TO PLAINTIFF ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-5 Filed 08/31/20 Page 8 of 10 Page ID
                                 #:1133



 1 INTERROGATORY NO. 19:
 2           IDENTIFY all DOCUMENTS that support YOUR contention that
 3 DEFENDANT violated DISABILITY ACCESS LAWS.
 4 INTERROGATORY NO. 20:
 5           IDENTIFY all devices, software and/or computer programs, including screen
 6 readers, braille display programs, and/or screen magnification programs, that YOU
 7 have used, attempted to use, or intend to use to access the WEBSITE and MOBILE
 8 APR
 9 INTERROGATORY NO. 21:
10           IDENTIFY the make and model of all equipment YOU have used, attempted
11 to use, and/or intend to use, to access the WEBSITE and MOBILE APP and
12 designate whether it is a laptop, desktop, tablet, phone, or other device.
13 INTERROGATORY NO. 22:
14           IDENTIFY all facts supporting YOUR contention that “it is DEFENDANT’S
15 policy and practice to deny blind users, including Plaintiff, access to dominos.com,
16 specifically the goods and services offered by Domino’s Pizza LLC, stores through
17 dominos.com，’’ as alleged in YOUR complaint in this ACTION.
18 INTERROGATORY NO. 23:
19           IDENTIFY all facts supporting YOUR contention that DEFENDANT has
20 refused to remove access barriers to the WEBSITE as alleged in YOUR complaint
21 in this ACTION.
22 INTERROGATORY NO. 24:
23           IDENTIFY the internet protocol (IP) address for each electronic device,
24 including all laptops, desktops, tablets, and/or phones, which YOU have used,
25 attempted to use, or intend to use to access the WEBSITE and MOBILE APP.
26
27
28
                                               -6-
     SMRH:480555222.2                                        DEFENDANT DOMINO PIZZA LLC，S
                                               INTERROGATORIES TO PLAINTIFF ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-5 Filed 08/31/20 Page 9 of 10 Page ID
                                 #:1134



 1 Dated: February 7, 2017
 2                             SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 3
 4                             By               fJ/b
 5                                               GREGORY F. HURLEY
 6                                               Attorneys for Defendant,
 7                                               DOMINO’S PIZZA LLC
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -7-
     SMRH:480555222.2                                  DEFENDANT DOMINO PIZZA LLC’S
                                         INTERROGATORIES TO PLAINTIFF ROBLES (SET ONE)
Case 2:16-cv-06599-JGB-FFM Document 90-5 Filed 08/31/20 Page 10 of 10 Page ID
                                  #:1135



  1                                PROOF OF SERVICE
  2                      STATE OF CALIFORNIA, COUNTY OF ORANGE
  3       At the time of service, I was over 18 years of age and not a party to this
    action. I am employed in the County of Orange. State of California. My business
  4 address is 650 Town Center Drive, 4th Floor, Costa Mesa, CA 92626-1993.
  5 On February 7, 2017,1 served true copies of the following document(s) described as
    DEFENDANT DOMINOS PIZZA LLC’S INTERROGATORIES TO
  6 PLAINTIFF GUILLERMO ROBLES (SET ONE) on the interested parties in
    this action as follows:
  7                                 SERVICE LIST
  8 Joseph R. Manning, Jr., Esq.                    ATTORNEYS FOR PLAINTIFF
    Caitfin J. Scott, Esq.                          Guillermo Robles
  9 MANNING LAW,.APC
    4667 MacArthur Blvd., Suite 150
 10 Newport    Beach, CA 92660
    Tel: (949) 200-8755
 11 Fax: (866) 843-8308
    adaDractice2rouDfS).mannm2lawoffice.com
 12
 13        BY MAIL: I enclosed the document(s) in a sealed envelope or package
    addressed to the persons at the addresses listed in the Service List and placed the
 14 envelope for collection and mailing, following our ordinary business practices. I am
    readily familiar with the firm's practice for collecting and processing
 15 correspondence for mailing. On the same day that correspondence is placed for
    collection and mailing, it is deposited in the ordinary course of business with the
 16 United States Postal Service, in a sealed envelope with postage fully prepaid, I am a
    resident or employed in the county where the mailing occurred.
 17
           I declare under penalty of perjury under the laws of the United States of
 18 America that the foregoing is true and correct and that I am employed in the office
    of a member of the bar of this Court at whose direction the service was made.
 19
           Executed on February 7, 2017, at Costa Mesa, California.
20
21
22                                             Carrie Strand
23
24
25
26
27
28

                                              -1-
      SMRH:480555222.2                                                    PROOF OF SERVICE
